DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILLE (US 2017/0221350 A1, hereinafter HILLE) in view of LEMIRE et al. (US .
As per claim 1, HILLE discloses a furniture system (See Fig.1, discloses a chair) with an electrically adjustable piece of furniture (See Par.33, discloses the movable back part [4] and the leg part [5] are coupled to electromotive adjusting drive, also see Par.34, disclose electromotive adjusting drives are multiple motors) and an energy transmission device (See Fig.3, Item#30, discloses an energy transmission device comprising a DC/AC converter 34 and an inductive coil 35), wherein the piece of furniture comprises at least one actuator for adjusting the piece of furniture (See Fig,3, Items#7 and 8, and Par.34, disclose multiple motors for adjusting the chair), an electrical power source  for supplying the actuator during an adjustment process (See Fig.3, Item#94, and Par.44, disclose a power supply unit). However HILLE does not disclose the energy transmission device is adapted to deliver the energy wirelessly; the charging circuit comprises an energy receiving device and a charging controller and is adapted to at least partially receive, using the energy receiving device, the energy output from the energy transmission device without physical contact with the energy transmission device and to use the energy to charge the energy store; the energy is transmitted from the energy transmission device to the energy receiving device based on a radio wave based method; the energy transmission device and the energy receiving device are designed to transmit sufficient energy from the energy transmission device to the energy receiving device for charging the energy store up to a distance of 50 cm to 150 cm; and a maximum power transmittable from said energy transmitting device to said energy receiving device is fixed to a predetermined level to limit an electromagnetic radiation density and to keep losses in the energy transmitting device low.

HILLE and LEMIRE are analogous art since they both deal with battery powered furniture devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HILLE with that of LEMIRE by adding the wireless transmitting and receiving circuits disclosed by LEMIRE for the benefit of 
LEABMAN discloses a system for wireless charging wherein a maximum power transmittable from said energy transmitting device to said energy receiving device is fixed to a predetermined level to limit an electromagnetic radiation density and to keep losses in the energy transmitting device low (See Par.4, discloses “devices transmitting wireless energy may be required to adhere to electromagnetic field (EMF) exposure protection standards for humans or other living beings. Maximum exposure limits are defined by US and European standards in terms of power density limits and electric field limits “) and the energy is transmitted from the energy transmission device to the energy receiving device based on a radio wave based method (See Par.89, discloses that the transmitter may be transmitting radio frequency waves).
HILLE, LEMIRE and LEABMAN are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HILLE and LEMIRE with that of LEABMAN by limiting the electromagnetic density and using RF charging for the benefit of protecting living beings from electromagnetic radiation while allowing charging that does not require strict alignment between the transmitter and the receiver.

high frequency radio wave based method

As per claim 5, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]]1 as discussed above, wherein the energy transmission device and the energy receiving device are designed to transmit sufficient energy between the energy transmission device and the energy receiving device for charging the energy store up to a distance of 

1 as discussed above, wherein the piece of furniture is implemented as a height-adjustable table, in particular as an office table, wherein the energy receiving device is arranged in a table frame or in a table foot of the table (See LEMIRE, Par.2, discloses the charging mechanism can be installed in a surgical table) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HILLE, LEMIRE and LEABMAN to be installed in a high adjustable office table without unexpected results.

As per claim 8, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 1 as discussed above, wherein the piece of furniture is implemented as a bed with an adjustable head part and/or adjustable foot part, in particular for a bedroom, wherein the energy receiving device is arranged in a bed frame or in a bed foot of the bed (See HILLE, Fig.1 and Par.47, disclose a bed with an adjustable head and foot part, also see LEMIRE, Fig.1, Item#52 and Par.15, disclose the inductive coil may be placed at the foot end of the customer support device).

As per claim 9, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 1 as discussed above, wherein the piece of furniture is implemented as an adjustable reclining chair, wherein the energy receiving device is arranged in a frame of the reclining chair, in particular under a cover of the reclining chair (See LEMIRE, Par.2, discloses a chair or a wheelchair, also see HILLE, Par.7, discloses an armchair). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 

As per claim 10, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 1 as discussed above, wherein the energy transmission device is mounted:
in or on a wall; or 
in or on a floor (See LEMIRE, Figs, 19-20 and Pars.107-108, disclose the coil is placed in the floor); or
in another piece of furniture comprised by the furniture system.
As per claim 11, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 1 as discussed above, wherein the energy store is formed as an accumulator or a rechargeable battery (See HILLE, Par.22, discloses a rechargeable battery).
As per claim 12, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 1 as discussed above, wherein the piece of furniture comprises rollers for moving the piece of furniture (See LEMIRE, Fig.1, and Par.7, discloses a patient support base with a plurality of wheels).
As per claim 15, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim 1, wherein the piece of furniture comprises a controller for the at least one actuator (See Fig.3, Item#9 and Par.30, 32, disclose a control unit for controlling the electromotive furniture drive).

As per claim 17, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim 1 as discussed above, which is adapted for constantly recharging the energy store (See LEMIRE, Item#140, discloses a voltage regulator which provides a constant charging voltage).
As per claim 3, HILLE, LEMIRE and LEABMAN disclose the furniture system according to claim [[2]] 15 as discussed above, wherein the charging controller is arranged in a housing of [[a]] the controller for the at least one actuator (See HILLE, Fig.3, Item#9, discloses an actuator controller, also see LEMIRE, Fig.13C, Item#144, discloses a charging controller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed HILLE, LEMIRE and LEABMAN such both charging controller and actuator controller are arranged in the housing of the actuator controller for the benefit of reducing the signal lines distance between the control devices.


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILLE  in view of LEMIRE and LEABMAN and in further view of AHMAD et al. (US 2016/0344196 A1, hereinafter AHMAD).
1 as discussed above, further comprising a manual operating device adapted for wireless connection to a controller for the at least one actuator (See HILLE, Fig.2, Item#11 and Par.56, discloses a remote control comprising a battery which provides wireless communication to the controller to adjust the actuator), the manual operating device comprising a further electrical energy store for supplying the manual operating device during an operating action (See Par.2, discloses a remote control battery), however HILLE, LEMIRE and LEABMAN do nit disclose further charging circuit for charging the further energy store.
AHMAD discloses a chair comprising an inductive charging circuit for charging mobile devices (See Fig.7, Items#34 and Par.55, discloses transmitting resonators for charging portable electronic devices, i.e. Item#68).
 HILLE, LEMIRE, LEABMAN and AHMAD are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HILLE, LEMIRE and LEABMAN with that of AHMAD by adding the charging circuit disclosed by AHMAD for the benefit of charging the remote control and any additional portable electronic devices.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-17 have been considered but are moot in view of the new grounds of rejection. Please see above detailed rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859